Citation Nr: 1532153	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1972, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's claim for a heart disorder.  

In January 2013, the Board remanded this claim for additional development.  

An August 2013 Board decision denied the Veteran's claim for service connection for a heart disorder.  The Veteran appealed the August 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, pursuant to an August 2014 Joint Motion for Partial Remand, the Court issued an Order that vacated the portion of the Board's decision that denied service connection for ischemic heart disease and remanded the claim to the Board for further proceedings.  The appeal as to all other heart disorders addressed in the August 2013 Board decision was dismissed.  In January 2015, pursuant to the August 2014 Order of the Court, the Board remanded the claim for service connection for ischemic heart disease for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

The claim of entitlement to service connection for ischemic heart disease was granted by the RO, effective September 8, 2007, in a July 2015 rating decision; therefore, there is no longer a case or issue in controversy.



CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for ischemic heart disease because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement in writing, a statement of the case, and a timely substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.200. 

With respect to the issue of entitlement to service connection for ischemic heart disease, the Veteran timely appealed an October 2008 rating decision that had denied the claim.  After the statement of the case was issued in May 2010, the Veteran submitted a timely substantive appeal in July 2010.  As noted above, the Court issued an August 2014 Order that vacated the portion of the Board's August 2013 decision that denied service connection for ischemic heart disease and remanded the claim to the Board for further proceedings.  In January 2015, the Board remanded the claim for service connection for ischemic heart disease for additional development.  Subsequent to a May 2015 supplemental statement of the case, in July 2015, the RO granted service connection for ischemic heart disease, effective September 8, 2007.  Therefore, the rating decision favorably resolved that issue in full.  Thus, the issue of entitlement to service connection for ischemic heart disease has been rendered moot, and that issue is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the claim must be dismissed. 




ORDER

Because the Veteran's claim for entitlement to service connection for ischemic heart disease has been rendered moot by the RO's having granted service connection, the appeal is dismissed by the Board for lack of jurisdiction.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


